                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
                                                                     DATE FILED: 01/19/20




January 17, 2020
Via ECF and Email
Hon. Gregory H. Woods
United States District Judge
United States District Court
Southern District of New York                     MEMORANDUM ENDORSED
500 Pearl Street
New York, NY 10007

Re:    United States v. Nader Fana, 19-CR-011 (GHW)

Dear Judge Woods:

On behalf of Nader Fana, whose sentencing is scheduled for January 29, 2020, I respectfully ask
the Court to accept the sentencing memorandum filed today (January 17, 2020) nunc pro tunc to
January 15, 2020, with the Government’s consent. Last week and until yesterday, I was
preoccupied with a death in my family and thus, the due date for Mr. Fana’s memo slipped my
mind. I ask the Court not to hold my error against Mr. Fana, but to accept this memorandum on
his behalf.

Respectfully,
___/s/___
Donna R. Newman
Cc:    AUSA Tara Marie La Morte (by ECF & email)



Application granted. The Court accepts the sentencing memorandum and will not hold the
timing of its submission against Mr. Fana in any way.

SO ORDERED.
                                                 _____________________________________
Dated: January 19, 2020                                GREGORY H. WOODS
New York, New York                                    United States District Judge
